IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00258-CV

JODY HOOVER AND CRYSTAL HOOVER,
                                                             Appellants
v.

LPP MORTGAGE LTD,
                                                             Appellee



                            From the 13th District Court
                              Navarro County, Texas
                           Trial Court No. D14-23180-CV


                           MEMORANDUM OPINION

       Appellants Jody and Crystal Hoover filed a notice of appeal on July 28, 2016,

stating that they intended to appeal from the trial court’s granting of summary judgment

in favor of Appellee LPP Mortgage Ltd. Subsequently, on September 30, 2016, Appellants

filed a “Suggestion of Bankruptcy,” stating that they had filed a bankruptcy proceeding

but that they did not have the case number yet. The document also did not contain the

court in which the bankruptcy proceeding was pending, the bankruptcy proceeding’s

style, or the date when the bankruptcy petition was filed. See TEX. R. APP. P. 8.1.
       The Clerk of this Court sent Appellants a letter on November 16, 2016, that stated:

“As of this date, the Court has not had any further communication from the parties.

Accordingly, Appellants are requested to provide a status report to the Court within 14

days of the date of this letter on the status of the bankruptcy proceeding.” No response

was provided.

       The Clerk of this Court therefore sent a second letter to the parties on March 22,

2017, notifying Appellants that if a status report was not filed within ten days of the date

of the letter, this appeal would be dismissed without further notification. See TEX. R. APP.

P. 42.3(b), (c). The second letter stated: “Because Appellants have not provided the

information required in its notice of bankruptcy, see TEX. R. APP. P. 8.1., the Court does

not believe that it is stayed from dismissing this appeal and further questions whether

there is a pending bankruptcy.” No response was filed. Accordingly, this appeal is

dismissed. See TEX. R. APP. P. 42.3(b), (c).



                                                 REX D. DAVIS
                                                 Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed April 19, 2017
[CV06]




Hoover v. LPP Mortgage Ltd.                                                           Page 2